DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whalley et al (US 2013/0310756) in view of Packman et al (US 6,585,698).
Regarding claim 1, Whalley discloses an apparatus for use with a liquid delivery system, the liquid delivery system including a transparent cylinder for housing a liquid and an at least partially opaque plunger movable along an axis of the cylinder for expelling the liquid through an outlet (device is capable of such, see ¶26, figs 2-13), the apparatus comprising: (a) a sliding cover 212 (fig 3, slides into bore 226) with an internal reservoir (¶41); (b) a set of sensors housed in said sliding cover so as to move together with said sliding cover, said set of sensors comprising: (i) an optical sensor having an optical emitter 744a for emitting radiation and an optical receiver 754a for generating a first output indicative of an amount of said radiation received by said optical receiver, said optical sensor being deployed in inward-facing deployment such that, when said sliding cover slides in engagement with the transparent cylinder, said first output changes as said optical sensor passes the plunger (figs 11A-11C), and (ii) a position sensor 744b/754b deployed for generating a second output indicative of a current position of said sliding cover between said first position and said second position (see figs 11A-11C, also figs 12 and 13 as the sensor readings depend on the presence and position of the reservoir, and thus the sliding cover); and (c) a processing system 260 associated with said set of sensors so as to receive at least said first output and said second output, said processing system being configured to be responsive to a variation in said first output indicative of said optical sensor reaching the plunger to determine a corresponding current position of said sliding cover as indicated by said second output, and thereby to determine a location of the plunger along the cylinder (see figs 11A-11C, ¶63-66).  
While Whalley substantially discloses the invention as claimed, it does not explicitly disclose a sliding cover configured for sliding engagement with the cylinder so as to be slidable along the cylinder parallel to the axis from a first position to a second position; nor the set of sensors housed in said sliding cover so as to move together with said sliding cover.
Packman discloses a sliding cover 18 configured for sliding engagement with the cylinder 46 so as to be slidable along the cylinder parallel to the axis from a first position to a second position (fig 2 vs fig 7); and wherein the sensors may be housed in said sliding cover so as to move together with said sliding cover (fig 7; Col.7 ll 55-67).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the device of Whalley such that the sliding cover is configured for sliding engagement with the cylinder so as to be slidable along the cylinder parallel to the axis from a first position to a second position; and the set of sensors housed in said sliding cover so as to move together with said sliding cover as taught by Packman, to allow the sensors to be replaced without having to replace the rest of the electronics and/or to allow the use of a removable cartridge (as opposed to the entirety of the drive mechanism as it appears is currently required by Whalley).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,702,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim is a broader version of the patented claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783